DETAILED ACTION
This Non-Final Office action is in response to Applicant’s Response to Election on 07/26/2022.  Claims 1-9 are pending, with claims 7-9 withdrawn.  Claims 1-6 are examined below.  The earliest effective filing date of the present application is 12/09/2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation “the ordered product” in line 10.  There is insufficient antecedent basis for this limitation as “an ordered product” or the like has not been recited prior to this in the claim.  This renders the claim indefinite.  Appropriate correction is required.
Claim 1 recites the limitation “the base server” in lines 11-12.  There is insufficient antecedent basis for this limitation as a base server, or the like, has not been recited prior to this.  It is unclear which of the claimed “base servers” this is referring to, or if the base server is part of the claimed “base servers”.  Appropriate correction is required. 
Claim 1 recites the limitation “respective areas” in line 7.  This renders the claim indefinite as “respective areas” is not defined in the specification and it is unclear to the examiner what is meant by respective areas, or where the respective areas are.  This renders the claim indefinite.  Appropriate correction is required. 
Claim 5 recites the limitation “a flood of order data” in line 5.  The term “flood” appears to be a relative term.  This term is not defined in Applicant’s Specification.  It is unclear what is meant by “flood” as claimed, thereby rendering the claim indefinite.  Appropriate correction is required. 
Claim 6 recites the limitation “a base server” in line 4.  There is insufficient antecedent basis for this limitation in the claim, thereby making the claim indefinite.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101828742 to LEE KANG WON (“WON”), a translated copy is included in this office action.
With regard to claim 1, Won discloses the claimed base type order payment system for omni- channel shopping, comprising: 
an order server constructed at a specific place, such as a hotel, a shopping center or an apartment house, and configured to provide a list of articles or products to a mobile terminal of an orderer in order to induce payment (Won discloses that “the user accesses the shopping mall server 30 to perform online shopping (step S220). When the user requests the purchase settlement to the shopping mall server 30 (refer to FIG. 5 S221), the shopping mall server 30 transmits settlement information including payment information of a product purchased by the user 15 to the computer 13, for example, merchant ID, product name, payment information, (S223), and transmits it to the payment server 20 (step S224).” (See paragraph [0094]); see also [0012]); 
 	base servers placed in respective areas and configured to receive order data from the order server (see [0084] The difference between FIG. 3 and FIG. 4 is that the settlement server 20 at the time of off-line payment sends a message of order detail / payment history to the merchant mobile terminal 44 or the merchant shop POS terminal 43 of the store (Step S262).); and 
 	a payment server configured to perform payment processing on the ordered product or article through a QR code included in the order data received from the base server (Lee discloses a payment server configured to identify orderer information on the selected product through a monitor of the store server and perform payment processing on the ordered product. Lee states that “[t]he payment server 20 receiving the settlement information of the purchased product generates a QR code based on the payment information of the purchased product and transmits it to the shopping mall server 30 in step S225. At this time, the shopping mall server 30 transmits the QR code received from the payment server 20, that is, the purchased merchandise identification unit 45 to the computer 43 (S226 process) And displays the purchased product identification unit 45 on the monitor.” (See paragraph [0095]). Lee also states that “[a]fter the user inputs the purchase commodity information into the payment module 12 of the app-device 11, the payment process in which the user transmits an encrypted payment token to the payment server 20 to make a credit settlement is shown in FIG. 2. (See paragraph [0043)); Lee states that “[i]n order to receive the purchased product information, embodiments according to the present invention may include a store identification unit 41 manufactured in the form of a QR code in a merchant store or a smart-phone, i.e., an app-device 11). The store identification unit 41 stores a store ID (merchant ID, billing account number, etc.), and the beacon information includes a store ID or store information in the vicinity of the BLE beacon 42.” (See paragraph [0077])).  
 	The examiner finds that Won does not disclose where the QR code is included in the order data from the base server.  The examiner notes that Won teaches where the product data is captured through QR codes, and where the QR code(s) can be transmitted to various parties, as shown above.  Accordingly, the examiner finds that it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify WON with the ability to send data using a QR code, as claimed, where this is beneficial as it provides more flexibility in how data can be transmitted and encoded for transmission, thereby adding to security and accuracy in transmittance.  Furthermore, see MPEP 2144.04(VI)(C) C.Rearrangement of Parts, In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

With regard to claim 2, WON further teaches a data transmission analysis server configured to determine and analyze an amount of transmission of the order data, transmitted to the base servers, and information on the order data in real time (see e.g. [0009], [0010] [0011] where everything is transmitted in real time as the transaction occurs); and a data transmission control server configured to induce the order data to be uniformly transmitted to the base servers based on the real-time information analyzed by 19the data transmission analysis server (see e.g. [0009], [0010] [0011] where everything is transmitted in real time as the transaction occurs).  

With regard to claim 3, WON further teaches where a data transmission and control algorithm is installed in the data transmission control server (see e.g. [0060-62]).  

With regard to claim 4, WON further teaches where a kiosk terminal is used as a mobile terminal server if the order server is the mobile terminal server (see e.g. [0034] and MPEP 2144.04(VI)(C) C.Rearrangement of Parts).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WON in view of U.S. Pat. Pub. No. 2015/0091859 to Rosenberg et al. (“Rosenberg”).

With regard to claim 5, WON does not teach the limitations of claim 5. Rosenberg teaches at e.g. abstract, [0045], [0414-416], [0420-430], [0475] etc. that it would have been obvious to one of ordinary skill in the POS transaction art at the time of filing to modify WON to include on a kiosk terminal display a contact type capacitive overlay method (see e.g. abstract, [0414-416], [0420-430], [0475] etc.), where this is beneficial as The present invention utilizes the concept of an interpolating array which allows a high tracking resolution without requiring a large number of drive and sense lines to be connected to the sensor scan electronics (active lines). By increasing the tracking resolution relative to the number of active drive and sense lines, the present invention allows for increased sensor performance with reduced electronics complexity and cost as compared to other sensor technologies. Herein are described several possible embodiments for the sensor and how it can be adapted to different use cases such as stylus interaction and embedding below or over a display. See Rosenberg at [0045].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WON, Rosenberg, in view of U.S. Pat. Pub. No. 2006/0112170 to Sirkin (“Sirkin”).

With regard to claim 6, Won does not teach the limitations of claim 6.  However, Sirkin teaches at e.g. [0025-26], [0032], [0040-41], [0043], [0046], [0078] that it would have been obvious to one of ordinary skill in the load balancing art to distribute requests to various server(s) based on the load at the server and the proximity, for instance, as shown in Sirkin, where this is beneficial as requests can go to the correct server with the least load and closest in proximity, thereby making the system run more efficiently and quickly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687